Citation Nr: 1210427	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-15 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for muscle pain, also identified as myalgias.

2.  Entitlement to service connection for a left ankle disability, claimed as loss of mobility.  

3.  Entitlement to service connection for scarring of the right thumb.

4.  Entitlement to service connection for loss of mobility of the right hand.

5.  Entitlement to service connection for residuals of Rickettsial infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The Veteran, who is the appellant, had active service from March 1966 to December 1968.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, inter alia, denied service connection for the above claims.  

Although the issue of a painful scar of the right thumb was not specifically adjudicated by the RO, the Board finds that the claim was implied by the Veteran's arguments respecting his claim for loss of mobility of the right hand.  The Veteran's statements and medical findings, both service treatment records and VA examination report, that show a scar of the thumb in service and current residual tender scar.  There is evidence of record to support an in-service injury to the thumb resulting in a scar, and he was afforded a VA examination in which the current severity of the scar was assessed.  Accordingly, as the Board is granting service connection for the painful scar of the right thumb, the Veteran is not prejudiced by a decision on this issue, and the Board may adjudicate the claim.  

In the April 2009 Substantive Appeal, the Veteran requested a hearing before the Board, and a hearing was scheduled in April 2011.  In an April 2011 letter, the Veteran indicated that he would be unable to attend the hearing.  Accordingly, the hearing request is withdrawn.  38 C.F.R. § 20.702(e) (2011).

The Veteran has not submitted a claim for service connection for shrapnel wound injuries, although he has referenced such injuries and the evidence shows that he has earned a Purple Heart Award.  During a VA examination in February 2007, the Veteran specifically reported to the VA examiner the locations on his body that he believed were shrapnel wound injuries (included inner thigh, forearm, both shoulders, and left knee).  VA examination in February 2007 revealed painful scars on the right thigh and right patella.  

The Veteran has also submitted copies of some of his service treatment records, which reflect that he suffered a sprain to his right ankle in August 1967 that was manifested by pain, swelling, and inability to bear weight on the right foot.  He asserted a claim for service connection for a right ankle disability in an April 2009 statement.  Thus, the issues of service connection for scars due to shrapnel wounds and for a right ankle disability are raised by the record but have not yet been considered by the RO and are not currently on appeal.  The Board refers these matters to the RO for appropriate action.  

The claims for service connection for residuals of rickettsial infection and claimed as loss of mobility of the right hand are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not sustain an in-service muscle injury or disease during service (other than specific symptoms related to other disorders).

2.  The Veteran did not experience chronic symptoms of muscle pain (myalgias) during service.

 3.  The Veteran has not experienced continuous symptoms of muscle pain (myalgias) since service.

4.  The Veteran does not have a diagnosed disability that is manifested by muscle pain.

5.  The Veteran did not sustain a left ankle injury or disease in service, but was treated for pain and swelling of the left Achilles tendon in service in August 1968.  

6.  The Veteran has not experienced continuous symptoms of left ankle pain, swelling, or loss of mobility since service.

7.  The Veteran does not currently have a diagnosed disability of the left ankle.  

8.  The Veteran sustained a right thumb laceration injury in service in December 1968.  

9.  The Veteran has a painful scar on his right thumb resulting from a laceration injury in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic disability manifested by generalized muscle pain are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for service connection for a left ankle disability manifested by loss of mobility are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for scarring of the right thumb are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely July 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The notice included provisions for disability ratings and for the effective date of the claim.
 
The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has assisted the Veteran in obtaining evidence.  With respect to the inferred claim for service connection for right hand scar, VA has afforded the Veteran a physical examination and obtained a medical opinion as to the etiology of the residual scar.  

The Board notes that the Veteran's original service treatment records are not in the claims file, and they are presumed to have been misplaced by VA.  VA has conducted a thorough search for the records and determined that they are unavailable.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2)(3).  The Veteran was informed that his records could not be located.  He provided copies of treatment records in his possession, but the file is incomplete.  The Board recognizes that, where relevant records in possession of the government are unavailable, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board also notes that no VA examination was conducted to obtain an opinion as to the etiology of the claimed muscle pain (myalgias) and loss of mobility of the left ankle.  In disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

This standard is not met in the present case because, after a weighing the evidence, the evidence demonstrates no in-service injury or disease of the muscles (other than unrelated specific joint or muscle complaints) or the left ankle.  The weight of the evidence also show that the Veteran did not even experience symptoms of chronic muscle pain in service (apart from lumbar myalgia associated with Rickettsial infection) or the left ankle.  Although service treatment records do indicate that the Veteran was treated for left Achilles symptoms in service, the evidence does not show chronic symptoms on service.  

As discussed in greater detail below, the Board finds that there is no credible indication that the Veteran has experienced continuous symptoms of either claimed disability since service.  The December 1968 separation examination report is silent for any complaints of muscle pain or limited mobility in the left ankle, and all systems were assessed as normal.  Additionally, post-service treatment records reflect that the Veteran did not complain of or seek treatment for his left ankle pain until 2008, even though he was treated for other chronic conditions as early as 2002.  

Finally, the Board finds there is sufficient competent medical evidence of record to decide this claim.  There is competent medical evidence consisting of post-service private and VA treatment records and VA examination report that shows that the Veteran complained of, and was diagnosed and treated for, various disorders, including joint disorders, that did not include complaints or diagnosis of disability of the left ankle.  As there is competent evidence that the Veteran does not have a diagnosed left ankle disability, there is no evidence of in-service muscle injury or disease or left ankle injury or disease to which any current complaints could be related, there is not even evidence of chronic symptoms of the left ankle or myalgia in service, and the evidence demonstrates no continuous symptoms after service separation to either serve as a nexus to service or to serve as a factual basis of any medical opinion to relate the current symptoms to service, VA was not required to conduct examinations for muscle pain or loss of mobility of the left ankle, as there is no reasonable possibility that any examination or purported opinions could aid in substantiating the claim.  For these reasons, the Board finds that VA has substantially complied with the VCAA notice and assistance requirements.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).
 
In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  In this case, service personnel records indicate that the Veteran was awarded the Purple Heart for combat injuries in August 1967.  The Veteran has specifically reported to a VA examiner in February 2007 that those shell fragment wounds were to the inner thigh, forearm, both shoulders, left knee, and thumb (addressed separately as part of the grant of service connection for scar). 

Service Connection for Myalgias

The Veteran is seeking service connection for muscle pain, which he describes primarily in his legs and feet but also in his low back and shoulders.  His wife reports that at some undefined time the Veteran experienced myalgias and still experiences myalgias.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an in-service muscle injury or disease during service (other than specific symptoms related to other disorders), and did not experience chronic symptoms of myalgia in service.  Available service treatment records reflect that he complained various symptoms, one of which included lumbar myalgia, in July 1967, which were determined to be associated with Rickettsial infection (a separate issue on appeal).  There is otherwise no evidence of complaints, findings, diagnosis, or treatment for muscle pain (myalgias) in service, and no muscle disabilities were noted during his separation physical examination in December 1968.  Accordingly, the Board finds that a chronic disability manifested primarily by muscle pain did not begin during service.  

The Board notes that the Veteran is also advancing a claim for service connection for residuals of Rickettsial infection, including lumbar myalgias, which is addressed in the remand portion of the decision below.  For the purposes of this discussion, current findings of lumbar myalgia are considered part of the claim for service connection for residuals of Rickettsial infection and are not addressed as part of a more generalized claim of service connection for myalgias.

The Board next finds that the weight of the evidence demonstrates that the Veteran has not experienced continuous symptoms of muscle pain (myalgias) since service.  The Veteran has not reported generalized muscle pain continuously since service.  Rather, he has complained of pain associated with various claimed disabilities, including shrapnel wounds, back injuries, neck injuries, and ankle sprain.  In his original claim for benefits, the Veteran did not report a disability manifested by generalized muscle pain.  He first advanced such that he had myalgias in his March 2008 notice of disagreement, in which he appears to conflate the instances of specific injuries in service which caused localized muscle pain with the current assertions of a generalized muscle pain, which has not been diagnosed.  

Private treatment records dated in January and April 2003 indicate that the Veteran was involved in a motor vehicle accident after service in 2002, shortly after which he began to experience pain in his shoulders and low back.  In an undated, unsigned letter received by VA in May 2006, the Veteran is described as having muscle pain associated with tinnitus.  A VA treatment note dated in May 2007 indicates that the Veteran had complaints of intermittent muscle aches, primarily in the feet but also in other areas, which was assessed as multiple myalgias.  In a March 2008 statement, the Veteran's wife, a registered nurse, alleges that he has "chronic and recurrent generalized muscle pain in all muscle groups of his anatomy" due to shrapnel wounds and other injuries in service.  Such statement does not tend to show continuous symptoms of myalgias since service because it is non-specific as to dates of onset and the anatomical locations of the symptoms.  

The Board finally finds that the Veteran does not currently have a diagnosed disability that is manifested by muscle pain.  The medical evidence of record does not indicate that the Veteran currently has a diagnosed muscle pain disability related to any incident of service.  Rather, the evidence suggests that he has localized pain in various areas due to multiple causes, none of which are related to service.  For example, he has pain in his shoulder and low back due to a post-service motor vehicle accident in 2002, and he has lower extremity pain associated with diabetic peripheral neuropathy.  As noted, the Veteran has experienced lumbar myalgia which, at least in service, was associated with Rickettsial infection.  He does not now have a diagnosed disability manifested by generalized muscle pain (myalgias).  

On the question of current disability, the Board acknowledges that "multiple myalgias" was assessed in May 2007, which is consistent with the finding that the Veteran has localized muscle pain of various etiologies in several specific areas.  Nothing in that assessment indicates that the Veteran's claimed muscle pain is associated with any incident of service.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.

In summary, the weight of the evidence demonstrates that the Veteran did not sustain an in-service injury or disease relevant to myalgias, did not experience chronic generalized muscle pain in service, has not had continuous symptoms of generalized muscle pain since service, and does not currently have a diagnosed disability manifested by generalized muscle pain.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for muscle pain (myalgias), and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Left Ankle Disorder

The Veteran is seeking service connection for a disorder of the left ankle which he reports is characterized by loss of mobility.  

Service treatment records reflect that the Veteran was treated for pain and swelling in his left Achilles tendon in August 1968.  He was provided an ace bandage to wrap the ankle.  There is no record of any follow up treatment, and there is no note of any left ankle disability in the separation examination report.  The Veteran contends that his ankle condition has worsened since service.  He reports that he is unable to bear any weight on the left ankle and must use a cane for support.  Private treatment records reflect that the Veteran had pain in his heels and forefoot only with weight bearing in April 2003, and he currently has limited motion and weight bearing in his left ankle.  A June 2006 private treatment note reflects that he reported that these symptoms are related to shrapnel fragment wounds in service.  VA treatment records reflect that he had no Achilles reflex bilaterally in February 2008.  A letter from the Veteran's wife dated in September 2008 indicates that he was complaining of increasing pain and coldness in his legs and feet.  

After carefully reviewing the relevant evidence, the Board concludes that service connection is not warranted for the Veteran's claimed left ankle disability.  The weight of the evidence shows that during service in August 1968 he was treated conservatively for left Achilles pain and swelling, with no subsequent treatment.  No report or history of injury or trauma was noted to the left Achilles or left ankle at the time of the in-service treatment in August 1968.  No other treatment of the left Achilles or left ankle is indicated.  In addition, no left ankle disability was noted upon the Veteran's separation from service, as indicated by negative clinical examination at service separation; therefore, the evidence shows that the left Achilles treated in service had resolved by the time the Veteran left service, so were not chronic in service.  

The Board also finds that the weight of the evidence demonstrates that the Veteran has not experienced continuous symptoms of left ankle pain, swelling, or loss of mobility since service.  There is no medical evidence of a left ankle disability until 2006, 38 years after the end of active service.  That a condition manifested so many years after service is one factor, to be considered along with all the evidence and other factors of record, that weighs against a finding of service connection.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider a veteran's entire medical history, including a lengthy period of absence of complaints).

The Board acknowledges that the Veteran is competent to describe the symptoms he has experienced that are capable of lay observation.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002).  Lay evidence cannot be rejected, or deemed nonprobative, simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 ( Fed. Cir. 2006).  In this case, however, the record is not silent; rather, there is evidence of private medical treatment dating to 2002, which shows that the Veteran sought treatment for multiple medical problems, including joint pain; however, he did not report a history of in-service left ankle or left Achilles injury or chronic or continuous symptoms of a left ankle disorder at the time of post-service treatment.  In fact, he was noted to have normal reflexes in the lower extremities and normal gait in April 2003.  

Left ankle weakness was first noted decades after service in June 2006, when the Veteran attributed it to a shrapnel injury in service.  It was not until later during the claim for VA compensation, in March 2008, that he stated that he had suffered a left ankle sprain in service.  In weighing the conflicting accounts provided by the Veteran at various times, the point in time in which the statement was made is important.  The lack of any follow up treatment in service, and the lack of any findings relating to an ankle disability at the time of service separation, are more contemporaneous to service and of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  

When the Veteran more recently presented his account, he was seeking VA benefits rather than medical treatment.  The Board is cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case but is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345  (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25  (1991) (interest may affect the credibility of testimony).  While the Veteran's competence is not at issue with regard to recounting the observable events of service, his credibility in the more recent reporting the symptoms that are alleged to have occurred in service and since service which the Board finds is lacking.  The more contemporaneous reports of medical history in service and during post-service treatment are more convincing than the Veteran's later statements made in support of a claim for monetary benefits.

The Board further finds that the weight of the evidence demonstrates that the Veteran does not currently have a diagnosed disability of the left ankle.  See Brammer at 225 (with any claim for service connection, it is necessary for a current disability to be present).  Furthermore, nothing in the record suggests that the Veteran's current reports of ankle pain are related to the Achilles injury he suffered in service.  As explained above, as there is no in-service injury or disease, and no current disability, the question of relationship (nexus) to service is not even reached in this case. 

The Board notes that service connection is in effect for peripheral neuropathy of the bilateral lower extremities, secondary to diabetes.  The symptoms associated with this disability include numbness, coldness, and diminished sensation, and the disability is rated as "incomplete paralysis."  Such symptomatology may not be considered as part of the claims for service connection for left ankle disorder or myalgia because the evaluation of the same disability under various diagnoses, including overlapping symptomatology between disabilities, is generally to be avoided.  38 C.F.R. § 4.14 (2011); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

In summary, the weight of the evidence demonstrates that the Veteran did not sustain an in-service injury or disease relevant to the left ankle, but only had treatment for left Achilles symptoms on one occasion.  He did not experience chronic symptoms of left ankle disorder in service, has not had continuous symptoms since service, and does not currently have a diagnosed disability of the left ankle.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a left ankle disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection for Right Hand Scar

As part of the claim for service connection for loss of mobility of the right hand (an issue addressed separately in the Remand section of this decision), the Veteran has asserted that he has a painful scar to the right hand.  He contends that he suffered a laceration in service in December 1968, which resulted in a scar on the back of his thumb that is painful.  

After a review of all the evidence, the Board finds that the evidence for and against the claim is at least in relative equipoise on the question of whether the Veteran has a tender or painful scar to the right hand that is related to the in-service laceration injury in December 1968.  Available service treatment records (copies of service treatment records that the Veteran had in his possession and submitted to VA) indicate that the Veteran sustained a laceration to his right hand in December 1968.  The record reflects that the wound was cleaned and the bandages were changed daily over a period of three days.  Neither the injury nor the resulting scar was noted during the service separation physical examination later in December 1968.  

As part of the current claim for service connection, the Veteran was afforded a VA examination in February 2007, in which the examiner noted that there was a four centimeter scar across the superior imminence of the right thumb which was painful to palpation.  There was no adherence to underlying tissue, and the scar was not elevated, depressed, or unstable.  The VA examiner could not determine the etiology of the scar, and she stated that it was too superficial to cause any type of arthritis.  

The Veteran's descriptions of right hand disorder as part of the current claim have centered on the presence of a painful scar.  The evidence establishes that the Veteran suffered a laceration to the right hand in service, and that he currently has a painful scar in that area.  Although the VA examiner was unable to determine whether the scar began during service, the examination findings are of probative value because they reflect a painful scar over the right thumb, which is the same site the service treatment records reflect the Veteran sustained a laceration injury in December 1968.  

Thus, the evidence shows that the Veteran suffered a laceration injury to the right thumb in service, and that he currently has a four inch painful scar on the right thumb.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for the painful scar of the right hand.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a chronic muscle pain (myalgia) is denied.

Service connection for loss of mobility of the left ankle is denied.  

Service connection for scarring of the right thumb is granted.  


REMAND

The Board finds that further development is required in this case.  The Veteran is seeking service connection for chronic residuals of Rickettsial infection.  Service records indicate that he was seen with complaints of fever, chills, headaches, lumbar myalgias, and dizziness in June 1967, which was assessed as Rickettsial infection.  Available service treatment records reflect that he was treated with antibiotics, and no follow up treatment is documented.  In addition, the report of separation physical examination in December 1968 is silent for any complaints or diagnoses of residual disabilities relating to rickettsial infection.  

Nonetheless, the Veteran contends that he has suffered recurrent symptomatology since that time, and he continues to experience flu-like symptoms, coughing, and congestion 4 to 6 times per year.  Private treatment records indicate that he receives periodic treatment for cough, rhinitis, and allergy symptoms, while VA outpatient treatment records note a history of multiple myalgias, including lumbar myalgias, as well as chills and fever.  The Veteran's wife, a registered nurse, also indicates that the Veteran has suffered symptoms in the post-service period that she believes are indications of residuals of Rickettsial infection.

In disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  

The Veteran is competent to testify as to the symptoms he has experienced which are capable of lay observation.  See Charles, 16 Vet. App. at 374.  Thus, the Veteran's has reported symptoms that recur several times per year since service that he believes are evidence of recurrent bouts of symptoms of the Rickettsial infection, suggesting continuity of symptomatology or and current residual disability.  In addition, the claims file contains private treatment records reflecting frequent complaints of coughing, headaches, myalgias, and dizziness.  As there is evidence that the Veteran suffered an Rickettsial infection during service, there is some evidence of current symptoms, and the Veteran and his wife, a registered nurse, assert are associated with or residual to the Rickettsial infection in service, a remand is required for a VA examination to aid in substantiating current disability and nexus to service.  McLendon at 83.  

The Board notes that the Veteran was in a motor vehicle accident in November 2002, after which he began to complain of pain in his shoulders and low back.  An X-ray report of January 2003 indicates an assessment of back pain secondary to mild degenerative joint disease, chronic obesity, and recent motor vehicle accident.  A treatment note dated in April 2003 suggests that back pain may be due to his having received inadequate treatment of other concurrent medical problems.  To the extent possible, the examiner should distinguish the residuals of Rickettsial infection, if any, from those of other, post-service injuries or non-service-related factors.  

Finally, the Veteran is seeking service connection for a right hand disability which he characterizes as a loss of mobility.  He reports that he was thrown backward during a blast in December 1968, landing on his right hand and lacerating his thumb.  Service treatment records confirm that he was treated for such a right thumb laceration injury in service in December 1968.  

Although he was afforded a VA examination in February 2007 that included examination of the scar of the right thumb, the examination was limited to examining the skin and other sites that were reported by the Veteran as being shell fragment wound sites.  The VA examiner did not address the question of whether any limitation of motion of the right hand might be related to the fall injury in December 1968 (during which the service-connected laceration injury occurred).  

The VA examiner also did not address the larger questions of whether the Veteran may have underlying diagnosed disability of arthritis (gouty, rheumatoid, or other) that causes the reported limitation of motion (loss of mobility) of the right hand.  Because the VA examiner in February 2007 concluded that all of the Veteran's scars were too superficial to have caused arthritis, she declined to examine his joints or offer an opinion as to whether the in-service injury could have contributed to the current pain, arthritis, and claimed loss of mobility.  On remand, the Veteran should be afforded another examination of the right hand to assist in determining whether the Veteran has any current disability of the right hand (other than the service-connected right thumb laceration scar) that is related to the December 1968 injury during service that caused the right thumb laceration injury.  

Accordingly, the issues of service connection for residuals of rickettsial infection of loss of mobility of the right hand are REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the claimed residuals of Rickettsial infection.  The relevant documents in the claims file should be made available to the examiner for review in connection with the examination.  The examiner should conduct a thorough examination, including any indicated tests, and provide a diagnosis for any pathology found.  Based on the examination and review of the record, the examiner should offer the following opinion:

Is it at least as likely as not (50 percent or greater probability) that any current symptoms the Veteran experiences are residual symptoms of the Rickettsial infection which was diagnosed in June 1967?  The examiner should list any such symptoms.

A complete rationale is requested for any opinion expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his claimed right hand disability including loss of motion.  The relevant documents in the claims file should be made available to the examiner for review in connection with the examination.  The examiner should conduct a thorough examination, including any indicated tests, and provide a diagnosis for any pathology found, including whether the Veteran has arthritis of any type of the right hand or thumb. 

The VA examiner should assume certain facts for purposes of rendering an examination: that the Veteran had an in-service fall on the right thumb in December 1968 (note by history, but do not consider, the symptoms of painful scar over the right thumb, as that is a different issue); that the Veteran did not have continuous symptoms of right thumb disorder after service, including joint pain and limited motion in the right hand; and that such symptoms began after service.  Based on the examination and review of the record, the examiner should offer the following opinion:

Is it at least as likely as not (50 percent or greater probability) that any current disability of the Veteran's right hand (other than laceration scar) began during service or is causally related to the fall following a blast injury in December 1968?

A complete rationale is requested for any opinion expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issues of service connection for residuals of rickettsial infection of loss of mobility of the right hand.  If any claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011). 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


